Order entered October 3, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00975-CV

                     IN RE THE BIG 12 CONFERENCE, INC., Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00585-A

                                           ORDER
                         Before Justices Bridges, Brown, and Boatright

       Before the Court are real party in interest Kolby Listenbee’s motion to abate and

amended motion for extension of time to file response brief. We DENY the motion to abate.

We GRANT the amended motion for extension and ORDER the real party in interest to file his

response brief, if any, by October 15, 2018.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE